Citation Nr: 1143941	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for sciatica as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1965 to October 1967. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

This matter was previously remanded by the Board for further development in February 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's low back disability did not manifest as a result of his military service. 

2. The Veteran's sciatica did not have its onset in service and is not causally related to service or a service-connected disability.


CONCLUSION OF LAW

1. The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2. The criteria for service connection for sciatica, secondary to a low back disability, have not been met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Duty to Notify and Assist 

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter sent to the Veteran in June 2007 addressed all notice elements listed under 3.159(b)(1) was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice also included the requirements pursuant to Dingess.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's service treatment and personnel records.  The Veteran was afforded a VA medical examination for his claim in August 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA. 

Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b). 

To prevail on the issue of service connection, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

In addition to the laws and regulations governing service connection discussed above, the incurrence of certain chronic disorders in service, to include arthritis, will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service even if there is no record of such a disorder while in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2011).  Secondary service connection may be established for a disorder which is permanently aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Veteran claimed that in January 1967, while stationed in Germany, he was involved in a motor vehicle accident in which he was thrown from the vehicle and laid unconscious.  He woke up in a civilian hospital and was subsequently admitted to the Army hospital.  The Veteran claims that as a result of the accident, he has a low back disability and sciatica secondary to the low back disability. 

In-service treatment records indicate that the Veteran was treated for a head injury resulting from an automobile accident in January 1967.  However, there is no record of complaints or treatment for a back injury or disability.  In addition, the Veteran's June 1967 separation examination did not report abnormal conditions of the back.  See in-service treatment records.

According to the post-service treatment records, the Veteran was treated at a VA facility for low back pain.  An examination of the Veteran's lumbar spine revealed degenerative changes and he complained of low back pain with radiation in to this leg.  The records also noted the motor vehicle accident during service that resulted in a head injury.  See VA treatment records, dated June 2006 to August 2007. 

While the Board acknowledged the occurrence of the motor vehicle accident in January 1967, there was no report of complaint or treatment of a back disability during service, no evidence of continuity of symptoms, and no opinion as to the etiology of the Veteran's current lumbar back condition.  

Therefore, the Board remanded this matter in February 2010 for a VA examination to determine the etiology of his low back disability, and if the low back disability is related to service, whether the Veteran's claimed sciatica is secondary to the disability.  The Board also requested any outstanding medical treatment records to be obtained and associated with the claims file.  See Board Remand, dated February 2010.

Subsequently, the Veteran underwent a VA examination in August 2010 where he reported severe flare-ups in the low back lasting hours.  The Veteran stated the pain started spontaneously and was relieved with oxcycodone.  The Veteran stated he is unable to lie down, sit or stand for a long period of time during flare-ups.  Additional symptoms included numbness, fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  There were no episodes of incapacitation.  See VA examination, dated August 2010.

A physical examination revealed normal posture, head position, and symmetry in appearance.  The Veteran's gait was normal with no abnormal gibbus, kyphosis, lumbar lordosis, lumbar flatting, reverse lordosis, scoliosis or ankylosis.  There was evidence of spasm, guarding, pain with motion, tenderness, but no atrophy or weakness.  A MRI of the low back revealed multilevel spondylotic changes with minimally progressed since the last study.  The examiner noted the "disc bulge and protrusions at the L3-4 result in increased right lateral recess, canal or foraminal stenosis."  Id. 

The Veteran was diagnosed with degenerative joint disease of the lumbar spine, multilevel, moderate; degenerative disc disease of the L3-4 level with lateral recess encroachment; and right lumbar radiculopathy L3-4 level secondary to 1 and 2.  In addition, the examiner noted that sciatica was associated with the low back disability.  Id.

In a July 2011 addendum, the examiner who conducted the August 2010 VA examiner explained that while there is evidence the Veteran was involved in a motor vehicle accident during service, there is no objective medical evidence he sustained injury to his back.  In addition, the examiner stated, "[t]here is no documentation of [a] low back condition between 1967 and 2006, there is no chronicity of the claim low back condition.  There is no documentation of back injury/back condition due to service or due to the [in-service] [motor vehicle accident], both in the [service treatment records] or [VA post-service treatment records]."  Therefore, the examiner opined, "[i]t is less as likely as not that [Veteran's] current low back condition is due to the [Veteran's military service]."  See Addendum to the August 2010 VA examination, dated July 2011.

In addition, while the VA treatment records from September 2010 to January 2011 (which were newly acquired and associated with his claims file) do indicate a current diagnosis of a low back disability and treatment, no nexus opinion between the Veteran's current disability and his military service has been provided.  See VA treatment record, dated September 2010 to January 2011.

After consideration of all the evidence, the Board must deny the Veteran's claim. The United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The Veteran's service treatment reports and separation examination do not show treatment for a low back injury or complaints of a low back disability.  In addition, the earliest evidence of treatment for a low back disability was in 2006, almost 40 years after separation from service.  This period without treatment is evidence that there has not been a continuity of symptoms, and it weighs heavily again the claim on a direct basis.  Id.

Although the Veteran contended that his low back disability is connected to service, and may attest to symptoms he has experienced, he is not competent to opine on the diagnosis or etiology of his condition.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran simply does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Veteran also seeks service connection on a secondary basis for sciatica, claiming it is the result of his low back disability.  In this case, because service connection has not been granted for the low back disability, service connection for sciatica as secondary to a low back disability must also be denied.  Additionally, the Board notes that upon the review of the evidence, it does not suggest that any other service connected disability has caused or aggravated the Veteran's sciatica either onset in service or are causally related to service.  In light of the foregoing, service connection for sciatica secondary to a low back disability must be denied.  

The Board is sympathetic to the Veteran's claims.  However, in this case, the lack of competent evidence supporting the claims, and, significantly, the VA examiner's negative nexus opinion, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for sciatica, claimed as secondary to a low back disability, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


